¶ 39.
Reilly, RJ.
(dissenting). The issue before us is whether Auto Owners Insurance Company's policy provides coverage to Mustafa Mustafa. Left unsaid by the majority is that Mustafa (the insured) agreed with Auto Owners (the insurer) that no contractual obligation of coverage existed as there was no "occurrence" *780under the policy. The complaint alleged that "John Doe" "attacked" the plaintiff and that a videotape "showed the assault." No extrinsic evidence showed anything to the contrary. An intentional "assault/attack" is not an "occurrence" as an "assault/attack" is not "accidental," and Doe's status as an employee, agent, or customer of Mustafa is not relevant to a court's initial determination of whether there was an "occurrence" under the policy. See Schinner v. Gundrum, 2013 WI 71, ¶ 8, 349 Wis. 2d 529, 833 N.W.2d 685; Estate of Sustache v. American Family Mut. Ins. Co., 2008 WI 87, ¶¶ 54, 56, 311 Wis. 2d 548, 751 N.W.2d 845; American Family Mut. Ins. Co. v. American Girl, Inc., 2004 WI 2, ¶ 37, 268 Wis. 2d 16, 673 N.W.2d 65.
¶ 40. I agree with the circuit court's grant of declaratory judgment that Auto Owners had no duty to defend nor indemnify Mustafa for the damages alleged in the complaint. The circuit court examined the facts as alleged in the complaint as well as the extrinsic facts provided in discovery. Doe's "assault/attack" was an intentional act. As I agree with the circuit court that intentional acts are not accidents, I respectfully dissent.